       Case 5:19-cv-03918-LHK Document 197 Filed 09/25/19 Page 1 of 3



 1   Russell Hayman (CA Bar No. 110643)
     rhayman@mwe.com
 2   Jon Dean (CA Bar No. 184972)
 3   jdean@mwe.com
     Tala Toufanian Jayadevan (CA Bar No. 288121)
 4   tjayadevan@mwe.com
     MCDERMOTT WILL & EMERY LLP
 5   2049 Century Park East, Suite 3200
     Los Angeles, CA 90067-3218
 6   Tel: 310-277-4110
 7   Fax: 310-277-4730

 8   Tuhin Ganguly, Esq. (CA State Bar No. 261484)
     gangulyt@pepperlaw.com
 9   Goutam Patnaik, Esq. (pro hac vice)
     patnaikg@pepperlaw.com
10
     PEPPER HAMILTON LLP
11   2000 K Street, N.W., Suite 600
     Washington, DC 20006
12   Telephone: 202-220-1247
     Fax: 202-220-1465
13
     Attorneys for Defendant and Counter-Claimant
14
     Polycom, Inc.
15
     [Additional counsel listed on signature page]
16
                                 UNITED STATES DISTRICT COURT
17                             NORTHERN DISTRICT OF CALIFORNIA
                                       SAN JOSE DIVISION
18

19   DIRECTPACKET RESEARCH, INC.,                          Case No. 5:19-cv-03918-LHK

20                      Plaintiff,                         DEFENDANT POLYCOM, INC.’S
                                                           CERTIFICATION OF INTERESTED
21          v.                                             ENTITIES OR PERSONS
22   POLYCOM, INC.,
23                       Defendant.
24

25

26

27

28
                                                       1
     DEFENDANT’S CERTIFICATION OF INTERESTED ENTITIES OR PERSONS               CASE NO. 5:19-CV-03918-LHK
       Case 5:19-cv-03918-LHK Document 197 Filed 09/25/19 Page 2 of 3



 1            Defendant Polycom, Inc. (“Polycom”) makes this Certification as to Interested Parties.
 2   Pursuant to Civil L.R. 3-15, the undersigned certifies that the following listed persons,
 3   associations of persons, firms, partnerships, corporations (including parent corporations) or other
 4   entities (i) have a financial interest in the subject matter in controversy or in a party to the
 5   proceeding, or (ii) have any other kind of interest that could be substantially affected by the
 6   outcome of the proceeding:
 7            Plantronics, Inc. (Polycom is a wholly-owned subsidiary of Plantronics, Inc.); and
 8            Edgewater Networks, Inc. (now part of Ribbon Communications Operating Company,
 9   Inc.).
10

11   DATED: September 25, 2019                      Respectfully submitted,

12                                                  /s/ Tuhin Ganguly

13                                                  Tuhin Ganguly (CA State Bar No. 261484)
                                                    gangulyt@pepperlaw.com
14
                                                    Goutam Patnaik (pro hac vice)
15                                                  patnaikg@pepperlaw.com
                                                    David J. Shaw (pro hac vice)
16                                                  shawd@pepperlaw.com
                                                    Ryan H. Ellis (pro hac vice)
17                                                  ellisr@pepperlaw.com
                                                    Pepper Hamilton LLP
18
                                                    2000 K Street, NW, Suite 600
19                                                  Washington, DC 20006-1865
                                                    Tel: 202-220-1200
20                                                  Fax: 202-220-1465
21                                                  Russell Hayman (CA Bar No. 110643)
                                                    rhayman@mwe.com
22
                                                    Jon Dean (CA Bar No. 184972)
23                                                  jdean@mwe.com
                                                    Tala Toufanian Jayadevan (CA Bar No. 288121)
24                                                  tjayadevan@mwe.com
                                                    MCDERMOTT WILL & EMERY LLP
25                                                  2049 Century Park East, Suite 3200
26                                                  Los Angeles, CA 90067-3218
                                                    Tel: 310-277-4110
27                                                  Fax: 310-277-4730

28
                                                       2
     DEFENDANT’S CERTIFICATION OF INTERESTED ENTITIES OR PERSONS                CASE NO. 5:19-CV-03918-LHK
       Case 5:19-cv-03918-LHK Document 197 Filed 09/25/19 Page 3 of 3



 1                                                  Amol A. Parikh (pro hac vice)
                                                    amparikh@mwe.com
 2                                                  MCDERMOTT WILL & EMERY LLP
 3                                                  444 West Lake Street
                                                    Chicago, IL 60606-0029
 4                                                  Tel: 312-984-6477
                                                    Fax: 312-984-7700
 5
                                                    Gregory Bishop (CA Bar No. 184680)
 6                                                  bishopg@pepperlaw.com
 7                                                  Pepper Hamilton LLP
                                                    333 Twin Dolphin Drive, Suite 400
 8                                                  Redwood City, CA 94065-1434
                                                    Tel: 650-802-3601
 9                                                  Fax: 650-802-3650
10
                                                    Suparna Datta (pro hac vice)
11                                                  dattas@pepperlaw.com
                                                    Brittanee L. Friedman (pro hac vice)
12                                                  friedmbr@pepperlaw.com
                                                    Pepper Hamilton LLP
13                                                  19th Floor, High Street Tower
                                                    125 High Street
14
                                                    Boston, MA 02110-2736
15                                                  Tel: 617-204-5100
                                                    Fax: 617-204-5150
16
                                                    Attorneys for Defendant and Counter-Claimant
17                                                  Polycom, Inc.
18

19

20

21

22

23

24

25

26

27

28
                                                       3
     DEFENDANT’S CERTIFICATION OF INTERESTED ENTITIES OR PERSONS                CASE NO. 5:19-CV-03918-LHK
